Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 43,47,52-53,55,58-62 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Griffin (US 20170357092). 

    PNG
    media_image1.png
    160
    506
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    464
    452
    media_image2.png
    Greyscale

Regarding claim 43, Griffin teaches (Figs. 4-5) An optical lens arrangement for a head-mounted device comprising: 
a first Fresnel lens element defining a flat surface side and an opposite faceted surface side defining wedge faces and draft faces, the flat surface side facing towards an eye of a user while the head-mounted device is worn and the faceted surface side facing away from the eye of the user while the head-mounted device is worn; and
a second Fresnel lens element defining a flat surface side and an opposite faceted surface side defining wedge faces and draft faces, the faceted surface side of the second Fresnel lens element facing towards the faceted surface side of first Fresnel lens and the flat surface side of the second Fresnel lens element facing away from the first Fresnel lens element.

Regarding claim 47, Griffin further teaches The optical lens arrangement of claim 43, wherein the optical lens arrangement defines an optical axis, a draft angle being defined between the draft faces of the first Fresnel lens element and the optical axis of the optical lens arrangement in a plane in which the optical axis lies, wherein the draft angles are arranged for providing for light rays passing through the optical lens arrangement to be almost substantially parallel to the draft faces of the first Fresnel lens element for a specific pupil position (as seen in Figs. 4-5).

Regarding claim 52, Griffin further teaches The optical lens arrangement of claim 43, wherein the distance between the first Fresnel lens element and the second Fresnel lens element is from about 0 mm to about 5 mm (as seen in Figs. 4-5, [28]).

Regarding claims 53,55,58-62, mutatis mutandis, Griffin teaches all the limitations as stated in claims 43,47,52 rejections above.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 44-46, 48-51,54,56-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin.

	Regarding claims 44-46, Griffin teaches all the limitations as stated in claim 43, but does not teach at least one of the draft faces of the first Fresnel lens element or the draft faces of the second Fresnel lens element comprise a black absorbing coating or dye, a rough diffusive finish or an anti-reflective coating.
Absent any showing of criticality and/or unpredictability, having at least one of the draft faces of the first Fresnel lens element or the draft faces of the second Fresnel lens element comprise a black absorbing coating or dye, a rough diffusive finish or an anti-reflective coating would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of reducing the background/stray light therefore improving image quality.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Griffin by having at least one of the draft faces of the first Fresnel lens element or the draft faces of the second Fresnel lens element comprise a black absorbing coating or dye, a rough diffusive finish or an anti-reflective coating for the purposes of reducing the background/stray light therefore improving image quality.
 
Regarding claim 48, Griffin teaches all the limitations as stated in claim 43, but does not explicitly teach at least one of the flat surface side of the first Fresnel lens element or the flat surface side of the second Fresnel lens element comprises a diffractive surface.
Absent any showing of criticality and/or unpredictability, having at least one of the flat surface side of the first Fresnel lens element or the flat surface side of the second Fresnel lens element comprises a diffractive surface would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having desired imaging effects.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Griffin by having at least one of the flat surface side of the first Fresnel lens element or the flat surface side of the second Fresnel lens element comprises a diffractive surface for the purposes of having desired imaging effects.
 
Regarding claim 49, the modified Griffin The optical lens arrangement of claim 48, wherein the diffractive surface comprises a binary surface.
Absent any showing of criticality and/or unpredictability, having the diffractive surface comprises a binary surface would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having augmented reality (as evidenced in Fig. 3b).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teaching of Griffin by having the diffractive surface comprises a binary surface for the purposes of having augmented reality.

Regarding claim 50, Griffin teaches all the limitations as stated in claim 43, but does not explicitly teach in Figs. 4-5 a third lens element interposed between the first Fresnel lens element and the second Fresnel lens element.
Absent any showing of criticality and/or unpredictability, having a third lens element interposed between the first Fresnel lens element and the second Fresnel lens element would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of providing augmented reality (as evidenced in Fig. 3b) or providing a layer of protection between 20 and 21 in Fig. 4.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Griffin by having a third lens element interposed between the first Fresnel lens element and the second Fresnel lens element for the purposes of providing augmented reality (as evidenced in Fig. 3b) or providing a layer of protection between 20 and 21 in Fig. 4.

Regarding claim 51, Griffin teaches all the limitations as stated in claim 43, but does not explicitly teach a binary surface adjacent to the space between the first Fresnel lens element and the second Fresnel lens element.
Absent any showing of criticality and/or unpredictability, having a binary surface adjacent to the space between the first Fresnel lens element and the second Fresnel lens element would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having augmented reality (as evidenced in Fig. 3b).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Griffin by having a binary surface adjacent to the space between the first Fresnel lens element and the second Fresnel lens element for the purposes of having augmented reality.

Regarding claims 54,56-57, mutatis mutandis, the modified Griffin teaches all the limitations as stated in claims 44-46,50,51 rejections above.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234